Citation Nr: 1602816	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-14 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD) to include substance abuse disorder.

2.  Entitlement to service connection for acid reflux, to include as secondary to service-connected PTSD to include substance abuse disorder.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD to include substance abuse disorder.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to a disability rating in excess of 30 percent for service-connected bilateral hearing loss.

6.  Entitlement to an increased evaluation for service-connected PTSD to include substance abuse disorder, evaluated as 30 percent and 50 percent effective January 31, 2014.
7.  Entitlement to a temporary total rating for hospitalization for PTSD.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2011 and December 2012 rating decisions of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of this appeal is needed.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).




Federal Records

An April 2010 Social Work Note reveals that the Veteran previously applied for disability benefits from the Social Security Administration (SSA) but was denied.  No attempt has been made to obtain those records.  Given that they may be relevant to the claims on appeal, remand is required so that all related SSA records may be obtained.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

Additionally, a May 2010 Vocational Rehabilitation Note indicates that the Veteran was referred to vocational rehabilitation services.  It is unclear, however, whether he ever took part in the program.  On remand, efforts should be taken to determine whether the Veteran participated in vocational rehabilitation and, if so, his vocational rehabilitation folder should be obtained and associated with the claims file.

VA Medical Examinations

The Veteran seeks service connection for a sleep disorder, erectile dysfunction, acid reflux, and hepatitis C.  

With regards to the first three disabilities, the Veteran has alleged that these may be related to his service-connected PTSD, to include the medications prescribed for its treatment.  The Veteran underwent VA examinations to determine the nature and etiology of these disabilities in March 2014; however, in reviewing the examination reports the Board finds the etiological opinions to be inadequate because the examiner failed to consider whether these disabilities may have been aggravated by the service-connected PTSD.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran's representative has also argued that no consideration was given as to the impact of the Veteran's prescribed medications, and that the sleep disorder examination failed to render a diagnosis without conducting a sleep study.  See August 2014 Supplemental Remarks.  Accordingly, the Board finds that new medical examinations should be scheduled for the Veteran's sleep disorder, erectile dysfunction, and acid reflux.

With regards to the claim for hepatitis C, this disability was also evaluated in a March 2014 examination.  The examiner concluded that the diagnosed hepatitis C was less likely than not due to the Veteran's in-service injury because it was likely related to his non-service-related high risk factors such as drug use.  In rendering this opinion, however, the examiner did not consider other potential in-service risk factors such as exposure to dead bodies in the Republic of Vietnam or sharing a razor blade with other troops.  See November 2011 Claim.  The examiner also did not discuss the Veteran's alleged 1970 medical treatment for hepatitis.  See id.  Accordingly, the Board finds the medical opinion inadequate to decide the claim.  Barr, 21 Vet. App. at 312.  On remand, a new etiological opinion should be obtained.

Manlincon

A July 2011 rating decision granted a temporary total evaluation for service-connected PTSD based on hospitalization over 21 days.  The total rating was set to be in effect from November 29, 2010 to February 1, 2011.  A timely notice of disagreement was filed in November 2011, and a separate statement submitted the same month indicated that the Veteran believed the total rating should have begun April 29, 2010.  In December 2012, the RO issued a rating decision that amended the dates of the temporary total rating to begin April 29, 2010 and last to February 1, 2011.  The Veteran's representative has subsequently filed statements reflecting that they continue to disagree with the decision.  See February 2014 letter.  A remand of this claim is required for the issuance of a statement of the case (SOC).  38 C.F.R. §§ 20.201, 20.300; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  

2.  It should also be determined whether the Veteran participated in the vocational rehabilitation program and, if he did, his vocational rehabilitation folder must be associated with the claims file.

3.  Obtain from the Social Security Administration any records relating to his claim for disability benefits.  All efforts made to obtain these records must be documented in the claims file.

4.  Issue a statement of the case for the issue of entitlement to a temporary total rating for hospitalization for PTSD.  In conjunction, the Veteran should be sent notice informing him that if he wishes to continue the appeal of this issue a new substantive appeal must be filed.

5.  After the development in 1-3 has been completed, schedule the Veteran for a VA examination, to include a sleep study, to determine the nature and etiology of his sleep disorder.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is to provide a diagnosis for the Veteran's sleep problems.

For each diagnosed disability, the examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) incurred in or otherwise related to the Veteran's active military service.

The examiner is to also answer whether the disability is at least as likely as not proximately caused or aggravated by the Veteran's service-connected PTSD, to include the medications taken to treat his PTSD.

The examiner should be aware that this second question requires two opinions: one for proximate causation and a second for proximate aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, to the extent possible, the examiner should identify a baseline level of severity for the sleep disability prior to aggravation by the PTSD or medications.

A complete rationale must be provided for all opinions expressed.  All pertinent evidence should be discussed in the rationale, to include the Veteran's lay statements.

6.  After the development in 1-3 has been completed, schedule the Veteran for a VA examination(s) to determine the nature and etiology of his erectile dysfunction and acid reflux.  The entire claims file must be reviewed in conjunction with the examination.

For each diagnosed disability, the examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) incurred in or otherwise related to the Veteran's active military service.

The examiner is to also answer whether the disability is at least as likely as not proximately caused or aggravated by the Veteran's service-connected PTSD, to include the medications taken to treat his PTSD.

The examiner should be aware that this second question requires two opinions: one for proximate causation and a second for proximate aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, to the extent possible, the examiner should identify a baseline level of severity for the disability prior to aggravation by the PTSD or medications.

A complete rationale must be provided for all opinions expressed.  All pertinent evidence should be discussed in the rationale, to include the Veteran's lay statements.

7.  After the development in 1-3 has been completed, obtain a medical opinion regarding the etiology of the Veteran's hepatitis C.  The entire claims file must be reviewed.

The author is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hepatitis C was incurred in or is otherwise related to his active military service.

This opinion should not limit its consideration to the mine blast that resulted in the amputation of the Veteran's finger, as the Veteran has asserted exposure to other in-service stressors such as exposure to blood from dead bodies and sharing a razor with other troops.  The Veteran has also asserted that he was diagnosed with hepatitis in 1970.

A complete rationale must be provided for all opinions expressed.  All pertinent evidence must be discussed in the rationale, including the Veteran's statements.

8.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




